ORDER

LOURIE, Circuit Judge.
Upon review of this recently docketed appeal, we consider whether the appeal should be dismissed as untimely.
Lorraine Davis Henry sued the defendants in the United States District Court for the Western District of Missouri for patent infringement. The district court dismissed the complaint and entered judgment on March 3, 2003. Henry appealed on March 24, 2003. The appeal was dismissed for lack of jurisdiction by the United States Court of Appeals for the Eighth Circuit.
Subsequently, on January 9, 2004, Henry filed a document with this court that was transmitted to the district court. The district court filed that document and retransmitted it to this court as a possible appeal.
The January 9, 2004 document was not timely to be construed as a notice of appeal. See 28 U.S.C. § 2107 (a notice of appeal must be filed within 60 days of entry of judgment if the United States or agency thereof is one of the parties). We also note that Henry’s timely appeal was dismissed by the Eighth Circuit.
Accordingly,
IT IS ORDERED THAT:
This appeal is dismissed as untimely.